    Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION


RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

                         Plaintiffs,
                                            Civil Case No. 5:19-cv-55-TKW-MJF
      v.

INTUITIVE SURGICAL, INC.,

                         Defendant.

INTUITIVE SURGICAL, INC.,

                  Counterclaimant,

      v.

RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

            Counterclaim Defendants.

         PLAINTIFFS’ MOTION TO DISMISS DEFENDANT’S
       COUNTERCLAIMS WITH SUPPORTING MEMORANDUM

Jeffrey L. Berhold                     William G. Harrison
JEFFREY L. BERHOLD, P.C.               HARRISON RIVARD DUNCAN & BUZZETT
1230 Peachtree Street, Suite 1050      101 Harrison Avenue
Atlanta, Georgia 30309                 Panama City, FL 32401

                                       COUNSEL FOR PLAINTIFFS

                                       October 8, 2019
     Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 2 of 12




      Pursuant to Fed. R. Civ. Proc. 12(b)(6), Plaintiffs Restore Robotics LLC and

Restore Robotics Repairs LLC (collectively “Restore”) hereby move to dismiss the

counterclaims of Intuitive Surgical, Inc. (“Intuitive”). The counterclaims here must

“state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). “Plausibility is the key, as the well-pled allegations must

nudge the claim across the line from conceivable to plausible.” Jacobs v. Tempur-

Pedic Int’l, Inc., 626 F.3d 1327, 1333 (11th Cir. 2010) (citations and quotation marks

omitted). Counts 1 to 6 fail to allege a factual basis for bringing claims based on

“false and misleading statements.” In addition, they suffer from an absence of facts

in support of one or more other elements of the claims. Similarly, Count 7 fails to

allege facts in support of several elements of a claim.

                 Counts 1 to 6: “False and Misleading Statements”

      Counts 1 to 6 bring counterclaims based on “false and misleading statements.”

The counterclaims allege that Restore misleads hospitals by using its website and

brochures to advertise that Restore repairs da Vinci robots and EndoWrist

instruments manufactured by Intuitive. Counts 1, 2, and 6 are federal and state unfair

competition claims alleging that hospitals are likely to be confused by photographs

of da Vinci robots and EndoWrist instruments into believing that Restore has been

approved by Intuitive to repair the robots and instruments and does business with

Restore on that basis. Counts 3 and 4 are tortious interference claims alleging that
                                           1
     Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 3 of 12




Restore intentionally induces hospitals with these advertisements to breach their

agreements to obtain approval from Intuitive for any third-party service of the robots

or instruments. Count 5 is an unjust enrichment claim alleging that Restore has

unjustly enriched itself by knowingly taking the benefits of the alleged false and

misleading statements.

      The legal standards are the same for federal claims and Florida common law

and statutory claims for unfair competition. Rain Bird Corp. v. Taylor, 665 F. Supp.

2d 1258, 1267 (N.D. Fla. 2009). The tortious interference claims necessarily rely

on those same standards of conduct because those claims require proof of improper

means in interfering with the business of a competitor. 1 KMS Rest. Corp. v. Wendy's

Int'l, Inc., 361 F.3d 1321, 1327 (11th Cir. 2004). Similarly, the unjust enrichment

claim relies on the use of false and misleading representations. [32] ¶ 64.

      In order to prove a violation of the law, the representations must be false or

misleading and have the capacity to deceive customers of the service. Hi-Tech




1
  Intuitive does not and cannot allege that Restore’s motive is “purely malicious.”
KMS Rest. Corp. v. Wendy's Int'l, Inc., 361 F.3d 1321, 1327 (11th Cir. 2004).
Restore is promoting its own financial interest. [32] ¶ 3. In fact, Count 3 alleges
that Restore was “motivated purely by its own greed” rather than malice. [32] ¶ 59.
While Count 3 fails to allege or specify any improper means, Count 4 alleges “false
and misleading statements.” [32] ¶ 61.
                                          2
     Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 4 of 12




Pharm., Inc. v. HBS Int'l Corp., 910 F.3d 1186, 1196 (11th Cir. 2018). In addition,

the deception must have a material effect on the customer’s purchasing decision. Id.

        In looking at whether the representations are misleading, the Court “must

analyze the message conveyed in full context” and “must view the face of the

statement in its entirety.” Johnson & Johnson Vision Care, Inc. v. 1-800 Contacts,

Inc., 299 F.3d 1242, 1248 (11th Cir. 2002)). Again, the factual allegations “must

nudge the claim across the line from conceivable to plausible.” Jacobs, 626 F.3d at

1333.

        The counterclaims do not allege that any representation is literally false. Nor

do they identify any customer that is actually confused. The only question is whether

the representations are misleading and have the capacity to deceive consumers. As

a preliminary matter, the counterclaims fail to provide the alleged web page in full.

[32] ¶¶ 35-36. It is impossible to say that the web page “in its entirety” is misleading

or that the web page “in its entirety” has the capacity to deceive hospitals looking

for alternatives to Intuitive for robot or instrument service into believing that Restore

has approval from Intuitive to provide service.

        Moreover, it is not misleading at all to imply or say that Restore repairs robotic

and medical devices, including the da Vinci robot and EndoWrist instruments. That

is the truth. Considering Exhibit 1 or Exhibit 2 as a whole, it is simply not plausible


                                            3
     Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 5 of 12




that a reasonable customer would be misled to believe that Restore had obtained

approval from Intuitive to provide robot and instrument service. If Restore wanted

to convey the impression of approval by Intuitive, they would have to say so

explicitly to persuasively make that impression on, and induce a purchasing decision

from, hospitals, who are sophisticated and frequent consumers of medical devices.

      The other basis for the claims – that Restore misled customers to believe that

it had clearance to service the instruments – is contrary to the factual allegations.

Restore plainly states that it has not obtained 510K clearance: “our service violates

none of the standards that could necessitate a 510K.” [32-1 at 2.] Such statements

are not misleading about having clearance and do not have the capacity to confuse

customers of medical device repairs.

      In addition, that aspect of the claims is preempted by the Federal Food, Drug,

and Cosmetic Act (“FDCA”). The allegation is based solely on the premise that

Restore was required to get clearance to perform repairs on the instruments and

therefore misled customers by advertising that it was in the business of repairing

instruments. The Lanham Act claim cannot require the court to interpret or apply

the FDCA to determine whether clearance was required. The FDCA bars “private

actions under the Lanham Act premised on enforcement determinations that the

FDA and other regulatory agencies did not themselves make.” Hi-Tech Pharm., Inc.

v. HBS Int'l Corp., 910 F.3d 1186, 1199 (11th Cir. 2018) (citations omitted). The
                                         4
     Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 6 of 12




state claims are similarly barred. Hi-Tech Pharm., Inc. v. Hodges Consulting, Inc.,

230 F. Supp. 3d 1323, 1333 (N.D. Ga. 2016) (explaining plaintiff “may pursue its

UDTPA and unfair competition claims on the same grounds as its Lanham Act

claims”).

                             Count 1: Use in Commerce

      The Lanham Act counterclaim fails for an additional reason. Since Restore is

servicing the hospital’s robots and instruments at the hospital’s request, the web site

and marketing brochure are not being used “in commerce” for purposes of a claim

under 15 U.S.C. § 1125(a). “[A] mere repair of a trademarked good, followed by

return of the good to the same owner who requested the repair or rebuild, does not

constitute a ‘use in commerce’ of the trademark under the Lanham Act.” Karl Storz

Endoscopy Am., Inc. v. Surgical Techs., Inc., 285 F.3d 848, 855 (9th Cir. 2002).

Here, the customer is requesting the service to extend the life of the robot or

instrument for use for its original purpose. Restore provides that service and does

not suggest otherwise on its web site or marketing brochures.

                        Counts 3 and 4: Identity of Customer

      The tortious interference counterclaims also fail for an additional reason.

Intuitive does not identify the customers that were induced to switch their business

to Restore through the allegedly false and misleading statements. For a cognizable


                                          5
     Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 7 of 12




claim for tortious interference, Intuitive must identify ongoing relationships with

specific customers. Sandshaker Lounge & Package Store LLC v. RKR Beverage

Inc, No. 317CV00686MCRCJK, 2018 WL 7351689, at *7 (N.D. Fla. Sept. 27,

2018). Intuitive cannot simply allege relationships with the general public or past

customers. The counterclaims must “allege . . . a business relationship with an

identifiable person. Ferguson Transp., Inc. v. N. Am. Van Lines, Inc., 687 So. 2d

821, 822 (Fla. 1996).

                         Count 5: No Knowledge of Benefit

      Intuitive fails to allege a factual basis that Restore was unjustly enriched

through the advertising on its website and brochures. “A claim for unjust enrichment

has three elements: (1) the plaintiff has conferred a benefit on the defendant; (2) the

defendant voluntarily accepted and retained that benefit; and (3) the circumstances

are such that it would be inequitable for the defendants to retain it without paying

the value thereof.” Virgilio v. Ryland Grp., Inc., 680 F.3d 1329, 1337 (11th Cir.

2012). It is simply not plausible from the factual allegations that Restore knew that

it was misleading and deceiving customers to believe that Restore had been approved

by Intuitive to repair products sold by Intuitive. Nor is it plausible that Restore

should have reasonable expected to pay some sort of toll to Intuitive for the right to

repair or service the customer’s robot or instruments.



                                          6
     Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 8 of 12




                  Count 6: No Action for Consequential Damages

      The Florida Deceptive and Unfair Trade Practices Act (FDUTPA)

counterclaim also fails to allege a factual basis for actual damages as required by the

statute. The counterclaims refer to the loss of business and damage to reputation.

[32] ¶¶ 46-47.    Intuitive may not bring an FDUTPA claim for consequential

damages, such as “competitive harm, lost sales, harm to the goodwill and reputation

of the plaintiff, and the like.” Emondson v. 2001Live, Inc., No. 8:16-CV-3243-T-

17AEP, 2017 WL 10085028, at *2 (M.D. Fla. Mar. 30, 2017). “A plaintiff must

allege actual, as opposed to consequential damages, to state a claim under the

FDUTPA.” Id. Actual damages are “the difference in the market value of the

product or service in the condition in which it was delivered and its market value in

the condition in which it should have been delivered according to the contract of the

parties.” Baptist Hosp., Inc. v. Baker, 84 So. 3d 1200, 1204 (Fla. Dist. Ct. App.

2012).

                      Count 7: Computer Fraud and Abuse Act

      Finally, Intuitive fails to allege a sufficient factual basis for its counterclaim

for attempting to violate the Computer Fraud and Abuse Act. Intuitive sets out a

single sentence in support of its claim of “criminal behavior:” “[A]fter having been

confronted with a preventative maintenance message on a da Vinci Surgical System,


                                          7
     Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 9 of 12




Restore executive Clif Parker called a former Intuitive employee, and solicited his

assistance to ‘hack into [Intuitive’s] system to help the PM message go away.’” [32]

¶ 44. It is unclear if Intuitive is quoting Mr. Parker or the former Intuitive employee

with use of the term “hack.” Nor is it plausible that a single telephone conversation

of this kind “constitutes a substantial step toward commission of the crime” to

establish an attempt to commit a crime. United States v. Forbrich, 758 F.2d 555,

557 (11th Cir. 1985)

      In any event, the counterclaim fails to allege several elements of a viable

CFAA claim. The counterclaim does not cite a specific provision of 18 U.S.C. §

1030(a) or (b). Based on the wording of the counterclaim, Intuitive apparently

alleges that Restore attempted to violate 18 U.S.C. § 1030(a)(4). 2 [32] ¶¶ 73-75.

The counterclaim does not plausibly allege how Restore would seek or obtain access

to robots without authorization of the owner or exceed the authorization of the

owner. In fact, Restore would not have physical access to robots without the consent

of the owners. Moreover, the owner would not provide access unless Restore was

performing service on the robot. Furthermore, there is no factual allegation that the


2
 Section 1030(a)(4) sets out liability for anyone who “knowingly and with intent to
defraud, accesses a protected computer without authorization, or exceeds authorized
access, and by means of such conduct furthers the intended fraud and obtains
anything of value, unless the object of the fraud and the thing obtained consists only
of the use of the computer and the value of such use is not more than $5,000 in any
1-year period.”
                                          8
    Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 10 of 12




Intuitive sales or lease agreements prohibit third parties from accessing the robot

with the consent of the owner or that Restore was aware of such prohibitions at the

time of the alleged telephone conversation on July 26, 2019. See EarthCam, Inc. v.

OxBlue Corp., 49 F. Supp. 3d 1210, 1231-32 (N.D. Ga. 2014), aff'd, 703 F. App'x

803 (11th Cir. 2017).

      Nor does the counterclaim plausibly explain how Restore intended to defraud

the customer by removing the preventative maintenance message after Restore

serviced the robot at the customer’s request. In fact, there is no explanation of how

Restore intended to deceive customers. The customers would presumably want to

eliminate the preventative maintenance message after obtaining service from

Restore. Therefore, the counterclaim fails both for the absence of facts regarding

unauthorized access by Restore and the absence of facts regarding an intent to

defraud the customer.

      In addition, Intuitive lacks statutory standing to bring a civil action under 18

U.S.C. §1030. “A civil action for a violation of this section may be brought only if

the conduct involves 1 of the factors set forth in subclauses (I), (II), (III), (IV), or

(V) of subsection (c)(4)(A)(i).” 18 U.S.C. §1030(g). Instead of setting out a specific

factual basis of the damage that would result from removing of the preventative

maintenance message at the request of the hospital after service of the robot, Intuitive



                                           9
    Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 11 of 12




simply copies and pastes the statutory language for the factors in 18 U.S.C. §

1030(c)(4)(A)(i)(II)-(IV). 3 [32] ¶ 77.

      Moreover, Section 1030 only provides a civil action for a “person who suffers

damage or loss by reason of a violation.” 18 U.S.C § 1030(g). The counterclaim

does not allege that anyone suffered damage as a result of an alleged attempt to

violate Section 1030(a)(4). Paragraph 77 simply says that Restore “would have

caused” various kinds of damage. In fact, Intuitive would not be the one to suffer

any of the damages alleged in Paragraph 77. Furthermore, the counterclaim does

not allege any loss to Intuitive as defined under Section 1030(e)(11).            The

counterclaim concedes that Intuitive was well aware that Restore had not

“completed” its alleged attempt. For these reasons as well, Count 7 should be

dismissed.

                                     Conclusion

      For all the foregoing reasons, the counterclaims should be dismissed.




3
  “(II) the modification or impairment, or potential modification or impairment, of
the medical examination, diagnosis, treatment, or care of 1 or more individuals; (III)
physical injury to any person; (IV) a threat to public health or safety;” Id.

                                          10
    Case 5:19-cv-00055-TKW-MJF Document 38 Filed 10/15/19 Page 12 of 12




      Respectfully submitted on October 15, 2019.

                                        /s Jeff Berhold
                                        Jeffrey L. Berhold*
                                        Georgia Bar No. 054682
                                        JEFFREY L. BERHOLD, P.C.
                                        1230 Peachtree Street, Suite 1050
                                        Atlanta, GA 30309
                                        (404) 872-3800 (telephone)
                                        jeff@berhold.com

                                        /s William G. Harrison, Jr.
                                        William G. Harrison
                                        HARRISON RIVARD DUNCAN & BUZZETT
                                        FL. Bar No. 0765058
                                        101 Harrison Avenue
                                        Panama City, FL 32401
                                        850-769-1414 (telephone)
                                        wharrison@harrisonrivard.com

                                        COUNSEL FOR PLAINTIFFS

                                        *Admitted Pro Hac Vice

Pursuant to Local Rule 5.1(F)(1)(a), a certificate of service is not required.

Pursuant to Local Rule 7.1(F), the memorandum contains 2,357 words.




                                          11
